In an action to recover damages for personal injuries and *1025for medical expenses and loss of services, the appeals are (1) from an order entered September 8, 1958 denying appellant’s motion to dismiss the action for lack of prosecution on the conditions that examination before trial of appellant be concluded by a stated date and that the cause be placed on the trial calendar for a stated term of court, (2) from so much of an order entered October 10, 1958 as on reargument adhered to the original determination except to change the date for completion of the examination and the particular term stated as to placing the cause on the trial calendar, and (3) from an order entered November 26, 1958 granting respondents’ motion for leave to serve and file a note of issue and statement of readiness, and further granting to respondents leave to conclude the examination of appellant at a time and place to be fixed by further order of the court in the event the parties cannot agree as to the time and place. Order entered October 10, 1958, insofar as appealed from, and order entered November 26, 1958 affirmed, with $10 costs and disbursements. No opinion. Appeal from order entered September 8, 1958 dismissed, without costs. (Graff eo v. Graff eo, 7 A D 2d 741.) Nolan, P. J., Wenzel, Beldockj Murphy and Kleinfeld, JJ., concur.